In a letter dated June 29, 2007, to the Clerk of the Appellate Courts, respondent Kenneth W. McClintock, of Council Grove, Kansas, an attorney admitted to the practice of law in the state of Kansas, voluntarily surrendered his license to practice law, pursuant to Supreme Court Rule 217 (2006 Kan. Ct. R. Annot. 308).
At the time the respondent surrendered his license, a formal complaint had been filed by the Disciplinary Administrator’s office which was set for hearing on July 26, 2007. The formal complaint alleges that respondent violated KRPC 1.1 (2006 Kan. Ct. R. An-not. 358), KRPC 1.3 (2006 Kan. Ct. R. Annot. 371), and KRPC 1.4 (2006 Kan. Ct. R. Annot. 386) in connection with the respondent’s handling of an estate.
In previous disciplinary proceedings, the respondent was informally admonished on July 27, 2006, as a result of findings that the respondent violated KRPC 1.3 and KRPC 3.2 (2006 Kan. Ct. R. Annot. 462) in connection with his representation of an estate.
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of the respondent’s license should be accepted and that the respondent should be disbarred.
It Is Therefore Ordered that Kenneth W. McClintock be and he is hereby disbarred from the practice of law in Kansas and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Kenneth W. McClintock from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the official Kansas Reports, that the costs herein shall be assessed *467to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2006 Kan. Ct. R. Annot. 314).
Dated this 13th day of July, 2007.